Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing The following is the transcript from a conference call held on July 2, 2007. MANAGEMENT DISCUSSION SECTION Operator: Good day and welcome everyone to the Walgreen Co. Conference Call. Todays call is being recorded. At this time for opening remarks, I would like to turn the call over to the Director of Finance, Mr. Rick Hans. Please go ahead sir. Rick J. Hans, Director of Finance and Assistant Treasurer Hello and welcome to Walgreens conference call on our acquisition of Option Care. Im Rick Hans, Walgreens Director of Finance, and I am joined by CEO Jeff Rein, President Greg Wasson, and CFO Bill Rudolphsen. In a few minutes, Jeff will give you an overview of this mornings announcement. Then we will turn it over Greg, who as most of you know, was recently named Walgreen Co. President after spending nearly six years heading Walgreens Health Services, which is our managed care division. After Greg, Bill will provide a few more details on the financial aspects of the transaction. Finally we will wrap things up by taking some questions from those of you who are listening in live. Before we begin, I would like to go over the Safe Harbor language. Certain statements and projections of future results made in this presentation constitute forward-looking information that is based on current market, competitive and regulatory expectations that involve risk and uncertainty. Please see our Form 10-K as amended for the fiscal year ended August 31, 2006 for a discussion of factors as they relate to forward-looking statements. Now, here is Jeff. Jeffrey A. Rein, Chief Executive Officer Thank you, Rick. Good morning everyone. I know its very unusual for us to have a conference call, but this is an unusual event. Today, we announced the largest acquisition in our companys history with our agreement to buy Option Care, Inc. for 19.50 per share and with the assumption of some debt. Our total enterprise value of approximately $815 million. Option Care is a specialty pharmacy and home infusion service provider, with operations in 34 states of its more than 100 pharmacies, 61 are company-owned while the remainder are franchisees. This acquisition will instantly provide patients and payors with national access to our specialty pharmacy and home infusion services. These two areas have seen a number of acquisitions via some recent years, including our purchase of Medmark Specialty Pharmacy and Schrafts, a specialty pharmacy that focuses on fertility medications and services. This is an even bigger step, because it dramatically expands our specialty and home infusion footprint and makes us a national player in both areas. Well now have the nations fourth largest specialty pharmacy business and no one will match our specialty pharmacy size combined with our nationwide home infusion platform. Specialty pharmacy and home infusion are getting tied closer together as more biopharmaceuticals are delivered through infusible drugs. This acquisition puts us in a sweet spot for that growth. Another thing the acquisition does is allow us to better manage a payor spending on specialty pharmacy and related services. The combined businesses will gain more access to limited distribution of biopharmaceuticals. For all of those reasons we pursued Option Care when the www.CallStreet.com  646.442.0270  Copyright © 2001-2007 CallStreet 1 opportunity came. We are very excited about the deal that we cant wait to close the transaction and start the integration process. Now, Greg Wasson will offer more perspective on how this transaction fits into other trends in the industry. Greg. Gregory D. Wasson, President, Walgreens Health Services and Executive Vice President, Walgreen Co. Thanks Jeff. Good morning everyone. Again sorry to make your quiet holiday week a little busier, but Im really not. This is a very exciting day for us because it is our biggest step yet to expand our specialty drug and home infusion services. As we mentioned in our press release the specialty pharmacy and home infusion markets are estimated at $60 billion a year, with a projected annual growth rate of 20%. The growth is being driven by three things, cost containment pressure, a strong pipeline of new therapies and an emphasis on care management and compliance monitoring to improve outcomes.
